Opinion to issue September 8, 2005
  






 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00505-CR
____________

ANTHONY TRUMAN PATRICK, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 8
Harris County, Texas
Trial Court Cause No. 1264068 



 
MEMORANDUM  OPINION
 
               Appellant, Anthony Truman Patrick, Jr., was convicted, on April 28, 2005,
in trial court cause number 1264068 of the Class A misdemeanor offense of assault. 
Appellant timely filed a motion for new trial along with a notice of appeal on May 10,
2005.  The clerk’s record, in the above referenced appeal, indicates that on July 1,
2005 the trial court granted appellant’s motion for new trial, set aside the May 10,
2005 finding of guilt and placed the case back upon the pending docket of the court. 
See Tex. R. App. P. 21.9.    
               Appellant then entered a plea of guilty to the lesser included Class C
misdemeanor of assault, and he was sentenced on July 1, 2005.  Appellant did not
appeal this conviction. 
               Accordingly, we dismiss as moot cause number 01-05-00505, the direct
appeal of appellant’s April 28, 2005, conviction and sentencing.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).